NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 RONALD POULSON; DULCISIMA                       No. 15-55389
 SINUBAD POULSON,
                                                 D.C. No. 5:14-cv-01534-FMO-JPR
                  Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 BANK OF AMERICA, N.A., As Successor
 by Merger to LaSalle Bank NAAS Trustee
 for Certificate Holders of Bear Sterns Asset
 Backed Securties 1 LLC, Asset-Backed
 Certificates Series 2007-HE3,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Ronald Poulson and Dulcisima Sinubad Poulson appeal pro se from the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing their diversity action alleging claims arising

from the foreclosure of their home. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal on the basis of res judicata. Manufactured Home

Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005). We affirm.

      The district court properly dismissed the Poulsons’ action as barred by the

doctrine of res judicata because their claims were raised, or could have been raised,

in a prior state court action which resulted in a final judgment. See MHC

Financing Ltd. P’ship v. City of San Rafael, 714 F.3d 1118, 1125 (9th Cir. 2013)

(setting forth elements of res judicata under California law); Manufactured Home

Cmtys. Inc., 420 F.3d at 1031-32 (discussing the primary rights theory of res

judicata under California law); see also Brodheim v. Cry, 584 F.3d 1262, 1268 (9th

Cir. 2009) (“If two actions involve the same injury to the plaintiff and the same

wrong by the defendant, then the same primary right is at stake even if in the

second suit the plaintiff pleads different theories of recovery, seeks different forms

of relief and/or adds new facts supporting recovery.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in sua sponte setting aside the

Clerk’s entry of default. See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir.

                                          2                                     15-55389
1994) (setting forth standard of review and noting “[t]he court’s discretion is

especially broad where . . . it is entry of default that is being set aside, rather than a

default judgment”).

      We reject as unsupported by the record the Poulsons’ contentions that the

district court judge violated the Judicial Code of Ethics and the Poulsons’ right to

due process.

      The Poulsons’ pending requests are denied as unnecessary.

      AFFIRMED.




                                            3                                      15-55389